Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 9748182).
Regarding claim 1, Nakamura discloses a processing method of a wafer for dividing, into individual device chips, the wafer on which a plurality of devices is formed on a front surface in such a manner as to be marked out by a plurality of planned dividing lines that intersect each other, the processing method comprising:
a modified layer forming step of positioning a focal point of a laser beam (LB) with a wavelength having transmissibility with respect to the wafer to an inside of the planned dividing line and executing irradiation with the laser beam along the planned dividing line to form modified layers (25) inside [Figs. 4-5C];
a water-soluble resin coating step of coating the front surface of the wafer with a water-soluble resin (60/600), before or after the modified layer forming step [Figs. 7A-7C] and ;
a frame supporting step of sticking a back surface of the wafer to a dicing tape (T) and supporting an outer circumference of the dicing tape by a ring frame having an opening part that houses the wafer, before or after the modified layer forming step [Fig. 6];
a dividing step of expanding the dicing tape to divide the wafer into the individual device chips together with the water-soluble resin with which the front surface of the wafer is coated [Figs. 11-13B];
a modified layer removal step of executing plasma etching and removing the modified layers that remain at side surfaces of the device chips in a state in which the dicing tape is expanded and front surfaces of the individual device chips are coated with the water-soluble resin [Figs. 10A-10B and col. 13, lines 65-66]; and
a water-soluble resin removal step of removing the water-soluble resin with which the front surfaces of the device chips are coated [Figs. 14A-14B].
Regarding claim 2, Nakamura discloses wherein in a case in which the frame supporting step [Fig. 6] is executed after the modified layer forming step [Figs. 4-5], irradiation with the laser beam is executed from a back surface side (20b) of the wafer to form the modified layers inside the planned dividing lines in the modified layer forming step [Figs. 4-5].
	Regarding claim 4, Nakamura discloses wherein in the dividing step, the water-soluble resin is heated and softened in a case in which the dicing tape is expanded to divide the wafer into the individual device chips after the water-soluble resin solidifies [Figs. 7A-7C and 11-13B, and col.13, lines 4-27].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 9748182).
Regarding claims 3 and 5, Nakamura is silent with respect the recited sequence of steps. However, the court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Hence, the claims are considered to be obvious in view of Nakamura.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9748182. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art. In regards to the recited order of steps, the court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). Hence, the claims are considered to be obvious in view of Nakamura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 2016/0172312) and Nakamura (US Pat. 9640120) teach a wafer processing method.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815